Case 8:18-cv-02223-JLS-JDE  Document
            Case MDL No. 2898        35 58
                              Document   Filed  08/01/19
                                             Filed        Page
                                                   07/29/19    1 of14of Page
                                                            Page        4    ID #:331




                              UNITED STATES JUDICIAL PANEL                                  8/1/2019
                                           on
                                                                                                  DD
                               MULTIDISTRICT LITIGATION


 IN RE: HYUNDAI AND KIA GDI ENGINE
 MARKETING, SALES PRACTICES, AND
 PRODUCTS LIABILITY LITIGATION                                              MDL No. 2898
                                                                      8:18-cv-02223-JLS-JDE
                                           Leslie Flaherty et al v. Hyundai Motor Company et al
                                 ORDER DENYING TRANSFER


         Before the Panel:* Plaintiffs in the Northern District of California Musgrave action move
 under 28 U.S.C. § 1407 to centralize pretrial proceedings in the actions listed on Schedule A in the
 Central District of California. This litigation consists of ten putative class actions, seven of which
 are pending in the Central District of California. The other three actions are pending in the Northern
 District of California, the Middle District of Florida, and the Western District of Washington. In
 addition, the parties have informed the Panel of two related actions pending in the Central and
 Northern Districts of California. All responding parties—plaintiffs in five consolidated actions in
 the Central District of California, plaintiffs in the Western District of Washington Short action, and
 defendants—oppose centralization.1 The Short plaintiffs alternatively support the Central District
 of California as the transferee district, but request the Panel instruct the transferee court to place
 Short on a separate track for discovery and pretrial motion practice.

          On the basis of the papers filed and the hearing held, we conclude that centralization will not
 serve the convenience of the parties and witnesses or further the just and efficient conduct of this
 litigation. These actions share some factual issues arising from allegations that manufacturing or
 design defects in certain Hyundai and Kia vehicles equipped with gas direct injection (GDI) engines
 may cause those engines to seize, fail, and potentially catch fire. The eight related actions pending
 in the Central District of California, though, have all been assigned to the same judge, and five have
 been consolidated. Only four actions are pending outside the Central District of California, two of




        *
           Judges Sarah S. Vance and R. David Proctor took no part in the decision of this matter.
 Additionally, one or more Panel members who could be members of the putative classes in this
 litigation have renounced their participation in these classes and have participated in this decision.
        1
           Plaintiffs in the Central District of California Chieco action and the Middle District of
 Florida Adams action did not respond to the motion, but each filed a Notice of Waiver of Oral
 Argument that stated a position on the motion. Plaintiffs in Chieco support the motion, while
 plaintiffs in Adams oppose it, alternatively suggesting the Middle District of Florida as the transferee
 district.
Case 8:18-cv-02223-JLS-JDE  Document
            Case MDL No. 2898        35 58
                              Document   Filed  08/01/19
                                             Filed        Page
                                                   07/29/19    2 of24of Page
                                                            Page        4    ID #:332




                                                   -2-

 which involve notably different factual allegations regarding the alleged defects.2 Where only a
 minimal number of actions are involved, the proponent of centralization bears a heavier burden to
 demonstrate that centralization is appropriate. See In re Transocean Ltd. Sec. Litig. (No. II), 753 F.
 Supp. 2d 1373, 1374 (J.P.M.L. 2010). Movants have not met that burden here.

         In addition, the parties in the consolidated actions pending in the Central District of
 California have informed the Panel that they have reached a settlement-in-principle that will resolve
 the claims as to vehicles equipped with the Theta II engine, which constitute the majority of vehicles
 and models at issue in the actions. The parties anticipate moving for preliminary approval of the
 proposed class settlement shortly. Movants argue that centralization is necessary to protect the
 interests of the class members with respect to the proposed settlement. Movants, though, may file
 objections in the Central District of California if and when the parties there move for court approval
 of the proposed class settlement. See In re Wells Fargo Fraudulent Account Opening Litig., 282 F.
 Supp. 3d 1360, 1361 (J.P.M.L. 2017) (denying centralization, in part, because the parties would have
 the opportunity to object to the adequacy of the proposed settlement).3 Centralization at this time
 is premature and could delay the class-wide settlement with little or no benefit to the parties or
 putative class members. See In re Patriot Nat’l, Inc., Sec. Litig., 349 F. Supp. 3d 1379, 1380
 (J.P.M.L. 2018) (declining to centralize actions where a settlement-in-principle had been reached).




         2
            Plaintiffs in most of the actions allege that a manufacturing defect in defendants’ Theta II
 2.0 liter and 2.4 liter GDI engines restricts oil flow through the connecting rod bearings to other parts
 of the engine, which eventually results in an engine stall and failure. Plaintiffs in the Northern
 District of California Musgrave action allege that defendants failed to ensure the use of new parts
 every time a component of a GDI engine is removed (as occurred when the engines were repaired
 following earlier recalls), and that this re-use of certain parts makes the engines susceptible to a
 sudden fuel leak, which can result in fire. Plaintiffs in the Western District of Washington Short
 action allege that two recalls announced in February 2019 pertaining to the Kia Soul and the Hyundai
 Tucson involve the overheating of the catalytic converter, which can result in oil leaking onto hot
 engine parts, and improperly sealed oil pans.
         3
           Furthermore, counsel for defendants stated at oral argument that they would agree to
 stipulate to the transfer of movants’ action (Musgrave) to the Central District of California.
 Centralization therefore is not necessary for the Musgrave plaintiffs to protect there interests with
 respect to the settlement. See In re Gerber Probiotic Prods. Mktg. & Sales Practices Litig., 899 F.
 Supp. 2d 1378, 1380 (J.P.M.L. 2012) (“[C]entralization under Section 1407 should be the last
 solution after considered review of all other options.”) (internal quotation marks and citation
 omitted).
Case 8:18-cv-02223-JLS-JDE  Document
            Case MDL No. 2898        35 58
                              Document   Filed  08/01/19
                                             Filed        Page
                                                   07/29/19    3 of34of Page
                                                            Page        4    ID #:333




                                             -3-

       IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                    PANEL ON MULTIDISTRICT LITIGATION




                                                    Lewis A. Kaplan
                                                     Acting Chair

                                   Ellen Segal Huvelle          Catherine D. Perry
                                   Karen K. Caldwell            Nathaniel M. Gorton
Case 8:18-cv-02223-JLS-JDE  Document
            Case MDL No. 2898        35 58
                              Document   Filed  08/01/19
                                             Filed        Page
                                                   07/29/19    4 of44of Page
                                                            Page        4    ID #:334




 IN RE: HYUNDAI AND KIA GDI ENGINE
 MARKETING, SALES PRACTICES, AND
 PRODUCTS LIABILITY LITIGATION                                        MDL No. 2898

                                      SCHEDULE A

                    Central District of California

       SMOLEK v. HYUNDAI MOTOR AMERICA, ET AL., C.A. No. 2:18-05255
       IN RE: KIA ENGINE LITIGATION, C.A. No. 8:17-00838
       STANCZAK, ET AL. v. KIA MOTORS AMERICA, INC., C.A. No. 8:17-01365
       COATS, ET AL. v. HYUNDAI MOTOR COMPANY, LTD., ET AL.,
              C.A. No. 8:17-02208
       BROGAN v. HYUNDAI MOTOR AMERICA, ET AL., C.A. No. 8:18-00622
       FLAHERTY, ET AL. v. HYUNDAI MOTOR COMPANY, ET AL.,
              C.A. No. 8:18-02223
       CHIECO, ET AL. v. KIA MOTORS AMERICA, INC., ET AL., C.A. No. 8:19-00854

                    Northern District of California

       MUSGRAVE, ET AL. v. HYUNDAI MOTOR AMERICA, INC., ET AL.,
           C.A. No. 4:18-07313

                    Middle District of Florida

       ADAMS, ET AL. v. KIA MOTORS AMERICA, INC., ET AL., C.A. No. 6:19-00250

                    Western District of Washington

       SHORT, ET AL. v. HYUNDAI MOTOR AMERICA, INC., ET AL.,
            C.A. No. 2:19-00318
